DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections not repeated are withdrawn.

Rejections New
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 14, 16-18, 23-24, and 27-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as 
The claims are drawn to a vaccine or pharmaceutical preparation and method of treating or preventing MTV using an MTV protein as well as expressing a heterologous antigen. 
The art recognizes vaccine as something that provides protection against an infection or other condition to prevent it from occurring or developing.
As discussed below, pharmaceutical preparation is not specifically defined but the word preparation is used in the context of making vaccines. Here it is interpreted as a vaccine composition. 
The art recognizes an association between mouse mammary virus and human breast cancer but no firm or specific cause and effect has been demonstrated.
The art recognizes that anti-cancer vaccines have not been effective.
For breast cancer, vaccination has generally been clinically ineffective (abstract, Bryson et al., Vaccine Vol 35, pages 5842-5849).
Applicant at para 24 of the specification discloses that vaccines using the ENV did not induce a sufficient immune response.
Mouse MTV can be exogenous or endogenous. Endogenous viral proteins do not always induce an immune response, see Denner et al. (Virus Research Vol 208, pages 39-43, 2008, abstract) that teach that Porcine endogenous retrovirus ectodomain p15E is not immunogenic in pigs.
The specification provides no detail on what treatment MPV is provided or what the end point/positive result is. 

Is this blocking the spread/transmission of virus?
Is treating preventing cancer or treating mammary tumors caused by MTV? 
There is no specific evidence provided in the specification as to what is treated or what the results are.
There is also not showing that antibodies to any MTV will react in latent infections. 
For claims 29 and 35, Barouch teaches “Prototype HIV-1 vaccine candidates aimed at eliciting humoral and cellular immune responses have so far failed to protect against HIV-1 infection or to reduce viral loads after infection in clinical efficacy studies.” (abstract, Barouch in Nature Vol 455, 2 October 2008 doi:10.1038/nature07352)
The art indicates that there are problems with immune responses and anti-tumor treatments, and the specification provides no details on how the problems of the prior art are overcome, thus, it will take undue experimentation to make and use the invention as claimed. 


Claims 27-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims require “pharmaceutical preparation”. 

Applicant is requested to point to support. 

Rejection Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 14, 16-18, 23, 24, and 27-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22-42 of copending Application No. 16920089 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass the
same SEQ ID# 2 (the co-pending application includes broader language), formulations including
adjuvant, carrier including KLH, combination antigens, additions of other MTV proteins, and
additions of oncovirus and or TAA. The method claims are drawn to SEQ ID# 2 in the same formulation options and the same method step and preamble. Thus, the claims are obvious over the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s request has been considered, but is denied.  According to 37 CFR 1.111, applicant is required to respond to every ground of rejection.  Only objections or requirements as to form not necessary to further consideration may be held in abeyance, not rejections.  With regard to overcoming all types of non-statutory double patenting, MPEP § 804.02 states that these rejections can be overcome by 1) amending the claims so that the rejection is no longer applicable, or 2) filing a terminal disclaimer.  
Applicant has done neither of these two remedies in the instant case.  Subsequent lack of attention to this matter may be treated as non-responsive.  Also applicant’s assertion that the subject matter is different in the CIP is not persuasive because no specific arguments were made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
 /Shanon A. Foley/Primary Examiner, Art Unit 1648